ACCEPTED
                                                                                            03-15-00186-CV
                                                                                                    6469216
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       8/12/2015 3:44:35 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                           NO. 03-15-00186-CV
           __________________________________________________
                                                           FILED IN
                                                     3rd COURT OF APPEALS
                       IN THE COURT OF APPEALS           AUSTIN, TEXAS
                  THIRD JUDICIAL DISTRICT OF TEXAS8/12/2015 3:44:35 PM
                               AT AUSTIN               JEFFREY D. KYLE
            ________________________________________________Clerk

     GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                OF THE STATE OF TEXAS; AND
   KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                         Appellants

                                           v.

               STATEWIDE MATERIALS TRANSPORT, LTD.,
                             Appellee.


                      JOINT MOTION
    FOR THIRD EXTENSION OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      On August 11, 2015, settlement discussions arose between the parties. Thus,

both parties jointly move for a twenty-day extension of the Appellee’s Brief deadline

to allow these negotiations to continue and to potentially finalize a settlement of this

pending matter. Appellee’s current deadline is Monday, August 17. The parties

seek an extension of this deadline until Tuesday, September 8 (following the Labor

Day holiday on September 7).




                                           1
                               I. INTRODUCTION

      1.     Appellants are Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas

(“Appellants”).

      2.     Appellee is Statewide Materials Transport, Ltd. (“Appellee”).

      3.     No rule provides a deadline to file this Motion to Extend. See Tex. R.

App. P. 38.6(d).

                         II. ARGUMENT & AUTHORITIES

      4.     The Court has authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file Appellee’s Brief.         This Motion is filed in

accordance with Texas Rule of Appellate Procedure 10.5(b)(1).

      5.     Appellee’s Brief is currently due on Monday, August 17, 2015.

      6.     Counsel for Appellants contacted counsel for Appellee on Tuesday,

August 11, 2015, to discuss settlement possibilities. Both parties intend to continue

these discussions in good faith. Both parties agree that it will be most efficient to

extend the deadline for filing Appellee’s Brief for a short period of time to allow

these discussions to continue and potentially result in a final settlement of the case.

      7.     The parties therefore jointly request a 20-day extension of Appellee’s

brief-filing deadline.




                                           2
      8.     The requested extension of Appellee’s Brief deadline will not prejudice

any party.

      9.     Two extensions of time have previously been granted to Appellee

regarding its Brief.

      10.    The $10.00 filing fee has been submitted in connection with this

Motion.

                                 III. PRAYER

      For these reasons, the Appellants and Appellee respectfully pray that this

Court grant an extension of time to file Appellee’s Brief from August 17 to

September 8, 2015, which is 20 days from the current deadline.




                                         3
Respectfully submitted,

MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
301 Congress Ave., Suite 1950
Austin, Texas 78701
Telephone: (512) 542-9898
Telecopier: (512) 542-9899

By:       /s/ Amanda G. Taylor
      Amanda Taylor
      ataylor@textaxlaw.com
      State Bar No. 24045921
      James F. Martens
      jmartens@textaxlaw.com
      State Bar No. 13050720
      Lacy L. Leonard
      lleonard@textaxlaw.com
      State Bar No. 24040561
      Danielle V. Ahlrich
      dahlrich@textaxlaw.com
      State Bar No. 24059215

  ATTORNEYS FOR APPELLEE
  STATEWIDE MATERIALS
  TRANSPORT, LTD.




           4
JOINED BY

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General

BY: /s/ Douglas D. Geyser
    DOUGLAS D. GEYSER
    Assistant Solicitor General
    State Bar No. 24059817
    douglas.geyser@texasattorneygeneral.gov

      CHARLES K. ELDRED
      Assistant Attorney General
      charles.eldred@texasattorneygeneral.gov

      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      Tel.: (512) 936-2540
      Fax: (512) 474-2697

COUNSEL FOR APPELLANTS GLENN HEGAR,
COMPTROLLER OF PUBLIC ACCOUNTS OF
THE STATE OF TEXAS, AND KEN PAXTON,
ATTORNEY GENERAL OF THE STATE OF
TEXAS




               5
                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that on
August 12, 2015, counsel for Appellee has conferred with counsel for Appellants,
both Mr. Douglas Geyser and Mr. Charles Eldred, and they agree to join in the relief
requested by this Motion.

                                       /s/ Amanda G. Taylor
                                       Amanda G. Taylor



                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Joint Motion for
a Third Extension of Time to File Appellee’s Brief has been electronically filed and
served on all counsel below on August 12, 2015.

      Douglas D. Geyser
      Assistant Solicitor General
      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      (512) 936-2540
      (512) 474-2697 [fax]
      douglas.geyser@texasattorneygeneral.gov

      Charles Eldred
      Assistant Attorney General
      OFFICE OF THE ATTORNEY GENERAL,
      FINANCIAL AND TAX LITIGATION DIVISION
      P.O. Box 12548
      Austin, Texas 78711
      (512) 463-1745
      (512) 477-2348 [fax]
      charles.eldred@texasattorneygeneral.gov


                                       /s/ Amanda G. Taylor
                                       Amanda G. Taylor

                                         6